Dissenting Opinion by
Mr. Justice Musmanno:
On July 1, 1935, the Equitable Life Assurance Society of the United States, in arrangement with the Carnegie Steel Company, subsidiary of the United States Steel Corporation, insured Nikita Prewalla, a laborer employed at the Homestead Steel Works of the steel company, in a group insurance plan. Every month from that time on, the insurance premium policy was deducted from this workman’s wages. On October 19, 1946, that is, after paying premiums for eleven years and three months, the workman collapsed while on the job. The mill surgeon, a Dr. E. Y. McCormick, examined him and sent him home in an ambulance. Later he sent him to a hospital, where eventually he died on January 4, 1948.
Throughout the 135 months that Prewalla worked at the Carnegie Steel Company plant he never had any reason to assume that the company responsible for his insurance was any one other than the steel company. He had no contact with the insurance company whatsoever and indeed was instructed that in the event of absence from employment he was to pay the monthly premium on his policy to the steel company. The insurance company, of course, knew of and approved this plan; in fact, required that the premiums be paid in this manner.
*568On October 26, 1946, Prewalla sent one of his relatives, a Michael Evans, to the mill to meet the monthly premium for November, and, in order to protect his policy more completely, directed him to pay premiums also for the months of January and February, 1947. The steel company clerk entrusted with the responsibility of collecting these premiums refused the payments for the extra two months, and informed Evans he could return in December to pay for the January premium. Evans did return with the premium payment in December and was now informed that since Prewalla had been absent from work in excess of 30 days, a medical statement showing Prewalla’s disability had to be supplied. Evans applied for the medical certificate to Dr. McCormick, who had treated and hospitalized Prewalla but the doctor refused to supply such certificate unless, as he said, he had “certified evidence of the birth date of Prewalla.” The records of the Carnegie Steel Company showed that Prewalla was born on May 3, 1882, and his birth date was accepted as true by the insurance company for eleven years and three months. In fact, no one questioned its correctness. In addition, the age of the insured was in no way involved, the policy providing quite simply for death benefits regardless of age. The steel company’s insistence on a birth certificate, in the light of the circumstances, was simply a tripping log thrown into the path óf a blind man.
On January 7, 1947, the superintendent of the steel plant terminated Prewalla’s employment, giving as reason for this action that Prewalla had absented himself from the plant for over 30 days for “cause unknown.” Considering the fact that the company records clearly and conclusively revealed that Prewalla was absent on • account of illness which- had' been treated at the plant itself, the superintendent’s entry can only be *569ascribed to dishonesty or culpable neglect and indifference to the status of men in his charge.
There is no evidence that the insured ever saw the policy in this case, and even if he had seen it, it would have meant little to him since he was illiterate (and this information appeared on the company’s records.) Not only was the insured without education; he could not speak English. All this the company knew, or was charged with knowing since the records so indicated.
Here we have the clearest case of a man dealing wholly and exclusively with his employer, the steel company, not even knowing of the existence of the insurance company.
It is not enough, in my opinion, to say that the plaintiff can obtain redress from the steel company. To hand to the beneficiary of this policy a law suit, in return for the decedent’s faithful compliance for 135 months with the rules laid down by the insurance company itself, is scant comfort indeed, and, in my view of the case, unjust. “. . . where a principal has, by his voluntary act, placed an agent in such a situation that a person of ordinary prudence conversant with business usages and the nature of the particular business is justified in assuming that such agent has authority to perform a particular act and deals upon that assumption, the principal is estopped as against such third person from denying the agent’s authority, he will not be permitted to prove that the agent’s authority was, in fact, less extensive than that with which he apparently was clothed.” American Jurisprudence, Vol. 2, §104.
This is not a case where one party to the contract sought a- special privilege. It was the insurance company which réquiréd "that the insured pay the premiums to the steel company, and the premiums were so paid until. th.e. collecting- agency, by demanding an *570impossible and superfluous birth certificate, lowered a steel curtain in the face of the decedent’s conscientious attempt to meet the insurance company’s requirements.
Neither the lower court nor the majority opinion points out any duty devolving upon the insured which was not fulfilled. To now withhold from the insured’s beneficiary the money which he paid, through the steel company, into the coffers of the insurance company, is in my opinion a grave injustice.
I dissent.